DETAILED ACTION
1.	This communication is in response to the amendment filed on 11/9/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-7, 9-11, and 13-21 (renumbered as 1-19) are allowed.




Reasons for allowance
2.	The prior art does not teach or fairly suggest determine(ing), whether a transaction span of the database transaction exceeds a no rollback threshold for an audit trail that stores records of database transactions, the no rollback threshold being preset to a percentage of a capacity of the audit trail; and in response to determining that the transaction span exceeds the no rollback threshold: convert(ing), the database transaction into a no rollback transaction, and abandon(ing) the database transaction responsive to encountering an error during the processing of the database transaction.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 30, 2021